Opinion issued March 8, 2018




                                    In The

                            C ourt of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-17-00894-CR
                            NO. 01-17-00895-CR
                          ———————————
                     IN RE JAMES FLOWERS, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relator, James Flowers, has filed a “Defendant’s Writ of Exigi Facias and

Writ of Mandamus for Failure to Comply with T.C.C.P. Article 11.15,” which we

consider as a petition for a writ of mandamus. See TEX. GOV’T CODE ANN.

§ 22.221(a) (West Supp. 2017) (providing court of appeals may issue writ of

mandamus and “other writs necessary to enforce the jurisdiction of the court”).

Relator seeks issuance of the writ to compel the trial court, in the underlying
proceedings, to issue a writ of habeas corpus for relator’s release on his own

recognizance.1

      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Bland, Lloyd, and Caughey.
Do not publish. TEX. R. APP . P. 47.2(b).




1
      The underlying causes are The State of Texas v. James Flowers, cause numbers
      1488658 and 1466926, in the 339th District Court of Harris County, Texas, the
      Honorable Maria T. Jackson presiding.

                                            2